Appellant complains of an interlocutory order requiring him to pay $100.00 solicitor's fees for appellee's solicitor; $10.00 fee for reporting the testimony in the case, and an order for the payment of $10.00 per week alimony pendente lite
until further order of the court. Appellee's bill for separate maintenance was brought under Section 4988 C. G. L., 3196 R. G. S. It appeared from the bill that the parties having once been divorced from each other on a suit filed by the wife, had thereafter remarried and lived together again for about two years. Both the parties had for years operated a restaurant in the City of DeLand, the wife assisting her husband in the business which was owned by him, and not charging or being paid any salary or compensation for her service. Her complaint in the present case is that she is now forced to live apart from him through his fault in cursing, abusing and villifying *Page 100 
her without excuse, to such extent that it is beyond her capacity to bear. The order appealed from was entered after a hearing of evidence pro and con.
The only matter proper to be decided on the present appeal is whether or not the court abused its discretion in making the order appealed from under the circumstances appearing of record in the cause at the time the order was made. The sufficiency of the bill of complaint is not essentially in issue on an application for temporary alimony, solicitor's fees and costs, as defects, if they exist in the bill as filed, may be amendable.
Order affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.